Case 3:19-cv-01628-LAB-AHG Document 431 Filed 08/20/20 PageID.7099 Page 1 of 2



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 SECURITIES AND EXCHANGE                Case No. 3:19-cv-01628-LAB-AHG
     COMMISSION,
  12                                        ORDER GRANTING JOINT
              Plaintiff,                    MOTION AND STIPULATED
  13                                        REQUEST FOR ORDER GRANTING
         v.                                 DEFENDANT CHAMPION-CAIN
  14                                        LIMITED RELIEF FROM
     GINA CHAMPION-CAIN and ANI             PRELIMINARY INJUNCTION
  15 DEVELOPMENT,    LLC,
  16             Defendants,
  17 AMERICAN NATIONAL
     INVESTMENTS, INC.,
  18
             Relief Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                          Case No. 3:19-cv-01628-LAB-AHG
Case 3:19-cv-01628-LAB-AHG Document 431 Filed 08/20/20 PageID.7100 Page 2 of 2



   1                                       ORDER
   2        The unopposed Joint Motion and Stipulated Request for Order Granting
   3 Defendant Champion-Cain Limited Relief from Preliminary Injunction (Dkt. 420) is
   4 GRANTED.
   5        IT IS HEREBY ORDERED THAT:
   6        1.    Defendant Champion-Cain is granted limited relief from the injunctions
   7 and prohibitions set forth in the Appointment Order (Dkt. 6) for the exclusive
   8 purpose of permitting Ms. Champion-Cain to liquidate the equities held in Ms.
   9 Champion-Cain’s Rollover Individual Retirement Arrangement, Account Number
  10 XXXX-5789, held at Charles Schwab & Co., Inc. (the “Schwab IRA”). No cash or
  11 other value from the Schwab IRA will be withdrawn, transferred, or otherwise
  12 disposed of or dissipated.
  13        2.    The Receiver, the Securities and Exchange Commission, and Ms.
  14 Champion-Cain will execute and deliver such documents or engage in such
  15 communications as may be necessary in order for Ms. Champion-Cain to liquidate
  16 the equity holdings of the Schwab IRA.
  17
  18        IT IS SO ORDERED.
  19
  20 Dated: August 20, 2020
                                               Hon. Larry A. Burns
  21                                           Chief United States District Judge
  22
  23
  24
  25
  26
  27
  28

                                                               Case No. 3:19-cv-01628-LAB-AHG
                                               -2-
